                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS


SERVICE LLOYDS INSURANCE                        §
COMPANY                                         §
                                                §
      Plaintiff,                                §
v.                                              §   CIVIL ACTION NO. 1:19-CV-518
                                                §
NORTH AMERICAN RISK                             §
SERVICES, INC.                                  §
                                                §
      Defendant/Third-Party Plaintiff,          §
                                                §
v.                                              §
                                                §
TEE & GEE GROUP, LLC;                           §
CORECARE MANAGEMENT; AND                        §
PRIME HEALTH SERVICES, INC.,                    §
                                                §
      Third-Party Defendants.                   §


         NARS’ RESPONSE IN OPPOSITION TO THIRD-PARTY
     DEFENDANT CORECARE MANAGEMENT’S MOTION TO COMPEL
                     AND FOR SANCTIONS

      Defendant/Third-Party Plaintiff North American Risk Services, Inc. (“NARS”) files

this Response in Opposition to Third-Party Defendant CoreCare Management’s

(“CoreCare”) Motion to Compel and for Sanctions, and would show as follows:

                                           1.

                               Summary of Response

      CoreCare’s motion is frivolous and a waste of this Court’s time and resources. The

relief Core Care is seeking – to take the deposition of NARS employee Tiffany Curry – is

moot because NARS has already agreed to present Ms. Curry for deposition. What Core

Care is demanding is that it be allowed to take Ms. Curry’s deposition before presenting

its corporate representative for deposition, even though NARS has already presented a

                                           1
NARS corporate representative for deposition who was most knowledgeable about

NARS’ claims against CoreCare. Essentially, Core Care wants two bites at the apple

before giving NARS even one. Core Care’s motion should be denied.

                                             2.

               NARS Already Presented Corporate Representative
               With Most Knowledge of Claims against Core Care

       On July 30, 2020, NARS presented its corporate representative, Robert Ruryk,

President and CEO of North American Risk Services, for deposition. Mr. Ruryk was

presented, among other things, as the corporate representative with the most knowledge

about the claims and causes of action asserted by NARS against CoreCare, which was the

first topic identified in CoreCare’s deposition notice. (See Ex. A & B to CoreCare’s

Motion). Mr. Ruryk had significant knowledge of the facts and issues in the case, as

evidenced by the fact that he was questioned by the attorneys in the case for a full 7 hours.

When CoreCare’s attorney’s turn for questioning came, instead of questioning Mr. Ruryk

on his knowledge about the first two topics in its deposition notice, CoreCare’s attorney

spent his time trying to establish what Mr. Ruryk was not most knowledgeable on. While

Mr. Ruryk admitted he was not the most knowledgeable NARS employee about 8 specific

subjects that CoreCare identified in its deposition notice, never did CoreCare’s attorney

ask Mr. Ruryk whether he was the most knowledgeable about the first two topics

identified in the notice, which were:

       1.     Allegations in North American Risk Services, Inc.’s Second Amended Third-
              Party Complaint that pertain to CoreCare, including any of the services
              CoreCare performed, alleged overbilling and excessive charges, CoreCare’s
              alleged breach of the terms of the implied contracts and CoreCare’s alleged
              negligence.




                                              2
        2.      Damages incurred by and/or being sought by NARS in this lawsuit, along
                with the amount and type of expenses and legal fees incurred by NARS in
                this lawsuit.

        Had CoreCare’s attorney bothered to ask, Mr. Ruryk would have told him that Mr.

Ruryk was the most knowledgeable witness on these topics, which were clearly the most

important and relevant of the 10 topics CoreCare itemized in its notice.

                                                  3.

                       CoreCare’s Motion is Pure Gamesmanship

        As one commentator has noted, FRCP 30(b)(6) is often the source of

gamesmanship and needless discovery disputes – precisely what CoreCare is doing here:

        Because 30(b)(6) depositions are not discussed in Rule 26(f) conferences or
        addressed in Rule 16, it has become a catch-all for the kinds of
        disproportional demands, sudden deadlines and “gotcha” games that the
        Committee has removed from other discovery rules. Too often, 30(b)(6)
        notices are overloaded with dozens of topics, a practice that advantages
        neither party, but rather leads to back-and-forth finger pointing about too
        many poorly defined topics on the one hand, and inadequate preparation of
        witnesses on the other. It is absurd to expect high-definition focus from a
        wide-angle lens.

Comment to the Rule 30(b)(6) Subcommittee of the Advisory Committee on Civil Rules,

Lawyers      for   Civil    Justice,    https://www.uscourts.gov/sites/default/files/17-cv-u-

suggestion_lcj_0.pdf.

        CoreCare’s motion exemplifies exactly this type of “gotcha” gamesmanship. By

including numerous extraneous topics in its notice of deposition that CoreCare knew no

one person could be most knowledgeable on, CoreCare is now attempting to renege on its

prior agreement to present its corporate representative in the order previously agreed

upon by counsel.1 Never did CoreCare’s attorney condition his agreement to present his


1
 CoreCare agreed to present its corporate representative for deposition on August 21, 2020. CoreCare has
not filed a motion to quash that deposition, so presumably it will still go forward.

                                                   3
corporate representative on NARS presenting one witness with most knowledge of all

topics of its choosing, no matter how arcane or obscure those topics might be. Rather, it

was impliedly understood that NARS would present a witness with the most knowledge

of its claims against CoreCare, which it did. CoreCare should be required to now fulfill

its end of the bargain and present its corporate representative for deposition in the order

previously agreed upon.

                                            3.

                    Motion is Moot Because NARS Has Agreed
                      to Present Ms. Curry for Deposition

       CoreCare neglects to inform this Court that NARS has already agreed to the relief

requested – to present Ms. Curry for deposition, after the first round of corporate

representative depositions have been completed. For this additional reason, CoreCare’s

motion is moot and should be denied.

                                          Respectfully submitted,

                                          WINGET, SPADAFORA &
                                          SCHWARTZBERG, LLP


                                          By:___/s/ Martin S. Schexnayder ___
                                               Martin S. Schexnayder
                                               State Bar No. 17745610
                                               Federal Bar 15146
                                               Two Riverway, Suite 725
                                               Houston, Texas 77056
                                               Telephone: 713-343-9200
                                               Facsimile: 713-343-9201
                                               Schexnayder.M@wssllp.com

                                          COUNSEL FOR DEFENDANT/THIRD-
                                          PARTY PLAINTIFF NORTH AMERICAN
                                          RISK SERVICES, INC.




                                             4
                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing instrument has
been duly and properly served upon all counsel herein on August 7, 2020, in accordance
with the Federal Rules of Civil Procedure.


                                              /s/ Martin S. Schexnayder
                                              Martin S. Schexnayder




                                          5
